Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Securities Act Registration No. 333-116723 Investment Company Act Registration No. 811-21596 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 5 x And/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ Amendment No. 6 x MUNDOVAL FUNDS (Exact Name of Registrant as Specified in Charter) 7855 Ivanhoe Avenue, Suite 210 La Jolla, CA 92037 (Zip Code) (Address of Principal Executive Offices) Registrants Telephone Number, including Area Code: (858) 454-4837 Arthur Q. Johnson Mundoval Funds 7855 Ivanhoe Avenue, Suite 210 La Jolla , CA 92037 (Name and Address of Agent for Service) Copies to: Donald S. Mendelsohn Thompson Hine, LLP 312 Walnut Street, 14th Floor Cincinnati, Ohio 45202-4089 It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph (b) x on May 1, 2009 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ on 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously ¨ filed post-effective amendment. Mundoval Fund For Investors Seeking Long-Term Capital Appreciation Prospectus May 1, 2009 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of these securities, nor has the Commission determined that this Prospectus is complete or accurate. Any representation to the contrary is a criminal offense. Table of Contents The Fund 4 The Objective of the Fund 4 The Principal Investment Strategies and Policies of the Fund 4 The Investment Selection Process Used by the Fund 5 The Principal Risks of Investing in the Fund 5 Who Should Consider Investing 7 Performance History 7 Costs of Investing in the Funds 8 Expense Example 8 Who Manages the Fund 9 The Investment Adviser 9 How to Buy and Sell Shares 10 Pricing of Fund Shares 10 Customer Identification Program 11 Investing in the Fund. 11 Minimum Investments 12 Market Timing 12 Types of Account Ownership. 13 Instructions For Opening and Adding to an Account. 14 Telephone and Wire Transactions 15 Tax-Deferred Plans 16 Types of Tax-Deferred Accounts 16 Automatic Investment Plans 17 Instructions For Selling Fund Shares 18 Additional Redemption Information 19 Shareholder Communications 21 Dividends and Distributions. 21 Taxes 22 Privacy Policy 23 Board Of Trustees 24 Other Fund Service Providers 24 Financial Highlights 25 Where To Go for Information 27 Prospectus 2 Your Guide to the Prospectus This Prospectus is designed to help you make an informed decision about whether investing in the Mundoval Fund is appropriate for you. Please read it carefully before investing and keep it on file for future reference. To make this Prospectus easy for you to read and understand, we have divided it into three sections: The Fund, Who Manages the Fund and How to Buy and Sell Shares. Each section is organized to help you quickly identify the information that you are looking for. The first section, The Fund, tells you four important things about the Fund that you should know before you invest: The Funds investment objective  what the Fund is trying to achieve. The primary investment strategies of the Fund  how the Fund tries to meet its investment objective. The Funds method of selecting investments  how the Fund chooses its primary investments. Risks you should be aware of  the principal risks of investing in the Fund. The other sections of the Prospectus  Who Manages the Fund and How to Buy and Sell Shares  provide you with information about the Funds management, the services and privileges available to you, how we price shares of the Fund and how to buy and sell shares of the Fund. Prospectus 3 The Fund Mundoval Fund The Objective of the Fund The Mundoval Fund seeks long-term capital appreciation. The Principal Investment Strategies and Policies of the Fund Under normal market conditions the Fund invests primarily in large capitalization common stocks and American Depositary Receipts (ADRs). The Funds investment strategy focuses on value style investing. The Fund is a non-diversified portfolio, which means it can invest in fewer securities at any one time than a diversified portfolio and can invest more of its assets in securities of a single issuer than a diversified portfolio. Also, the Fund may participate in a limited number of industry sectors. The Fund may hold all or a portion of its assets in cash or cash-equivalents like money market funds, certificates of deposit, short-term debt obligations, and repurchase agreements, either due to pending investments or when investment opportunities are limited. Under these circumstances, the Fund may not participate in stock market advances or declines to the same extent it would had it remained more fully invested in common stocks. THE FUNDS daily share price can be found at the Mundoval Fund website at http://www.mundoval.com or by calling 1-800-595-2877 . COMMON STOCK represents ownership of a business. AMERICAN DEPOSITARY RECEIPTS (ADRs). An American Depositary Receipt is a certificate issued by a bank in the United States representing a certain amount of shares of a foreign company on a foreign or United States based exchange. MUTUAL FUNDS GENERALLY emphasize either growth or value styles of investing. Value funds invest in companies that appear underpriced according to certain financial measurements of their worth or business prospects. Growth funds invest in companies that exhibit faster-than-average growth in revenues and earnings. The Fund focuses on value investing. Prospectus 4 The Investment Selection Process Used by the Fund. A.Q. Johnson & Co., Inc., the Fund's investment adviser, invests in common stocks and ADRs that the adviser believes have potential for long-term capital appreciation by purchasing companies at a discount to their intrinsic value. Intrinsic value is determined by calculating the present value of the projected free cash flows of the business using a discount rate. The adviser determines intrinsic value by analyzing, among other things, financial statements, regulatory filings, trade publications and industry data. The adviser may sell a company when the company reaches the advisers appraised value, when there is a more attractively priced company as an alternative, when the fundamentals of the business have changed, or when the adviser determines that management of the company is not enhancing shareholder value. The Principal Risks of Investing in the Fund Risks in General Domestic economic growth and market conditions, interest rate levels, and political events are among the factors affecting the securities markets of the Fund's investments. There is risk that these and other factors may adversely affect the Fund's performance. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. An investment in the Fund may not be appropriate for all investors and is not intended to be a complete investment program. An investment in the Fund is not a deposit in the bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. You may lose money by investing in the Fund. Risks of Investing in Common Stocks The Fund invests primarily in common stocks, which subjects the Fund and its shareholders to the risks associated with common stock investing. These risks include the financial risk of selecting individual compa- INTRINSIC VALUE is a measure that is used to estimate the value of a business. Intrinsic value is best defined as the discounted value of the future free cash flows generated by a business. Free cash flow is the surplus cash that exceeds the amount of capital expenditures required to maintain plant, property and equipment of a business. Free cash flow can be used by management to re-purchase shares of stock, retire debt, make acquisitions or pay dividends. The calculation of intrinsic value is an estimate rather than a precise figure that can be altered to reflect changes in interest rates or forecasts of future cash flows. The intrinsic value investor seeks to purchase financially sound, well managed businesses at a discount to their intrinsic value. The adviser believes that businesses purchased at prices less than their intrinsic values help to protect capital from significant loss and provide for a satisfactory rate of return as intrinsic value is realized in the capital markets. Prospectus 5 nies that do not perform as anticipated, the risk that the stock markets in which the Fund invests may experience periods of turbulence and instability, and the general risk that domestic and global economies may go through periods of decline and cyclical change. Many factors affect the performance of each company that the Fund invests in, including the strength of the company's management or the demand for its products or services. You should be aware that a company's share price may decline as a result of poor decisions made by management or lower demand for the company's products or services. In addition, a company's share price may also decline if its earnings or revenues fall short of expectations. There are overall stock market risks that may also affect the value of the Fund. Over time, the stock markets tend to move in cycles, with periods when stock prices rise generally and periods when stock prices decline generally. The value of the Fund's investments may increase or decrease more than the stock markets in general. Foreign Risk To the extent the Fund invests in foreign securities by purchasing American Depositary Receipts ("ADRs"), the Fund may be subject to risks not usually associated with owning securities of U.S. issuers. These risks can include fluctuations in foreign currencies, foreign currency exchange controls, political and economic instability, differences in financial reporting, differences in securities regulation and trading, and taxation issues. Risk of Non-Diversification The Fund is a non-diversified portfolio, which means that it has the ability to take larger positions in a smaller number of securities than a portfolio that is "diversified". Non-diversification increases the risk that the value of the Fund could go down because of the poor performance of a single investment. Value Investing Risk Value investing attempts to identify companies selling at a discount to their intrinsic value. Value investing is subject to the risk that a companys intrinsic value may never be fully realized by the market or that a company judged by the adviser to be undervalued may actually be appropriately priced. Sector Risk Sector risk is the possibility that stocks within the same group of industries will decline in price due to sector-specific market or economic developments. If the adviser invests a significant portion of its assets in a particular sector, the Fund is subject to the risk that companies in the same sector are likely to react similarly to legislative or regulatory changes, adverse market conditions and/or increased competition affecting that market segment. The sectors in which the Fund may be overweighted will vary. Management Risk The adviser's strategy may fail to produce the intended results. Additionally, the Fund has a limited operating history; and the Funds adviser has limited experience managing the assets of a mutual fund. Prospectus 6 Who Should Consider Investing The Fund may be suitable for you if: You are seeking long-term growth of capital  at least five years. You can tolerate risks associated with common stock investments. You are not looking for current income. You can tolerate significant fluctuations in the share price. Performance History Performance information is presented for the Fund below. The bar chart shows the Fund's total return for calendar years 2005, 2006, 2007 and 2008, together with the best and worst quarters during this period. The accompanying table compares the Fund's performance to that of the MSCI World Index. The bar chart and accompanying table provide some indication of the risks of investing in the Fund. All presentations assume reinvestment of dividends and distributions. As with all mutual funds, past results (before and after taxes) are not an indication of future performance. Mundoval Fund (Total Return as of December 31) Best Quarter (June 30, 2007) +8.63% Worst Quarter (December 31, 2008) -22.66% Since AVERAGE ANNUAL TOTAL RETURN FOR PERIOD ENDED 12/31/08 1 Year Inception MUNDOVAL FUND Return Before Taxes -35.15 % -0.21 % Return After Taxes on Distributions -35.73 % -1.05 % Return After Taxes on Distributions and Sale of Fund Shares -22.86 % -0.31 % MSCI World Index -40.71 % -0.98 % (reflects no deduction for expenses or taxes) Inception September 3, 2004 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns will depend on your situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The MSCI World Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance in twenty-three countries in Europe, Australia, Asia, the Far East and North America. Prospectus 7 Costs of Investing in the Fund The following table describes the estimated expenses and fees that you may pay if you buy and hold shares of the Fund. Annual fund operating expenses are paid out of the assets of the Fund, so their effect is already included in the Funds daily share price. The Fund is a no-load fund, which means you do not pay any fees when you buy or sell shares of the Fund. As a result, all of your investment goes to work for you. SHAREHOLDER FEES (fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Deferred Sales Charge (Load) None Sales Charge (Load) Imposed on Reinvested Dividends None Exchange Fee None Redemption Fee None ANNUAL FUND OPERATING EXPENSES (expenses that are deducted from Fund assets) Management Fees 1.50 % 12b-1 Distribution Fees None Other Expenses None Acquired Fund Fees and Expenses 1 % Total Annual Fund Operating Expenses
